Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Amendment filed on: 03/10/2021.
Claims 1 – 21 are still pending.
Claims 17 has been amended.

Allowable Subject Matter
Claims 1 – 21 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments have been fully considered and are persuasive.
Regarding Claims 1 – 21, same reasons of Action mailed on 02/04/2021.

The closest references are found based on the updated search:
Racz et al. (US 10,290,554 B2) teaches an current sensor, comprising a housing, a first leadframe portion forming a current conductor having a first portion, a measuring portion and a second portion, the first portion including one or more first electrical terminals and the second portion including one or more second electrical terminals, second leadframe portions forming third electrical terminals, and a semiconductor chip having an active surface and a backside (see claim 1).
Racz et al. (US 9,810,721 B2) discloses a method of making a current sensor, the method comprising the following steps: providing a leadframe configured with current terminal leads, sensor terminal leads and a current conductor portion integrally coupled to the 
Elian et al. (US 9,121,885 B2) suggests a sensor comprising an active area and configured to measure a current, the sensor disposed on a leadframe; a conductive line configured to carry the current, the conductive line disposed in a vicinity to the sensor; a first encapsulation material partially encapsulating the conductive line and the sensor (see claim 15).
However, the combination or each of the cited references above does notdisclose nor fairly suggest each and every claimed limitation of independent claim 1, and 17, therefore claims 1 – 21 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:00pm, Friday, EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        3/27/2021